These appellants were arrested when the house where they were found was entered and searched by officers holding a search warrant that had been issued and used in making a search of the same premises several days before, and had been used again in making a like search each day afterward until appellants were found there, and evidence was admitted of what *Page 713 
the officers discovered in making the last search. On the authority of McDaniel v. State (1926), ante 179, each of the judgments is reversed, with directions to sustain each motion for a new trial.